UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4898


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM RONDELL COLLINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cr-00045-LO-1)


Submitted:   April 18, 2011                 Decided:   April 29, 2011


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lana Manitta, RICH ROSENTHAL BRINCEFIELD MANITTA DZUBIN &
KROEGER, LLP, Alexandria, Virginia, for Appellant.   Neil H.
MacBride, United States Attorney, Ryan S. Faulconer, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William       Rondell   Collins    appeals     his   forty-two   month

prison sentence after pleading guilty to one count of bribery as

a public official in violation of 18 U.S.C. § 201(b)(2) (2006)

and one count of unlawful salary supplementation in violation of

18 U.S.C. § 209(a) (2006).          On appeal, Collins contends that the

district   court     erred    in   calculating      his    advisory     range     of

imprisonment using the U.S. Sentencing Guidelines Manual (USSG)

and erred by upwardly departing from the Guidelines range.                        We

affirm.

           We    review      the   district      court’s    imposition      of    a

sentence   under     a    deferential    abuse     of    discretion     standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                     In analyzing

whether a district court properly applied the Guidelines, we

review factual findings for clear error and legal conclusions de

novo.     United States v. Osborne, 514 F.3d 377, 387 (4th Cir.

2008).

           The     district    court    properly        found    that   Collins’s

offense conduct involved more than one bribe or extortion, and

thus enhanced his offense level pursuant to USSG § 2C1.1(b)(1)

(2009).    Bribery as a public official may be found even where

the   official   act     offered   in   exchange    for    the    bribe   is     not

harmful to the government or inconsistent with the official’s

legal obligations.         United States v. Quinn, 359 F.3d 666, 675

                                        2
(4th Cir. 2004).          It is irrelevant whether the public official

would have to change his or her conduct to satisfy the payor’s

expectations.       Id.

             Moreover,      Collins    promised     to   do    more   than    just

fulfill his official duties in exchange for payment.                       Collins

promised to “cover” his supervisor, the primary overseer of the

contract.       Such      activity    constitutes    bribery     activity,    and

coupled      with      Collins’s      other    admitted        bribery     scheme,

demonstrates Collins’s involvement in more than one bribe.

             Collins also challenges the district court’s finding,

under USSG § 2C1.1(b)(2), that a six offense level enhancement

was appropriate because his schemes resulted in a combined loss

and   gain    of     over    $30,000.         We   review      such   a    factual

determination for clear error, mindful that loss need not be

determined with precision.            United States v. Miller, 316 F.3d

495, 503 (4th Cir. 2003).             A district court need only make a

reasonable estimate, given the available information before it.

Id.

             We find no clear error in the district court’s loss

and   gain    calculations.           According     to   the    parties’     joint

statement of facts, the first scheme was set to yield Collins

400 Kuwaiti Dinar per month — a sum equivalent to, as agreed by

the parties, approximately $1400.             The parties agreed that four

such payments were made and it was not clear error for the

                                         3
district court to find that a fifth such payment was made, or at

least contemplated, based on the overwhelming evidence in the

record.     Thus, the value of the money obtained or to be obtained

through Collins’s first scheme totaled at least $7000.

               The joint statement of facts chronicled a cash payment

of $5775 to Collins, representing one-half of his share of the

proceeds of the second scheme.               Thus, Collins’s full share would

amount    to    $11,550      and,   combined     with   the   full   share     of   his

partner,       the   total    value   to    be   obtained     by   Collins    and   his

partner was to be $23,100. 1               Adding the two totals together, as

directed by USSG § 2C1.1 cmt. n.2, yields a total anticipated

gain or loss of at least $30,100 based on the offense conduct. 2

We note that this figure is conservative, as the schemes were

seemingly anticipated to continue further into the future.                          But

for   our      purposes,      this    calculation       demonstrates         that   the

district court’s finding as to the amount of the loss or gain

was not clearly erroneous.



      1
       This figure also represents the anticipated amount of loss
to the Government.
      2
       Collins makes much of various currency exchange rates in
his appellate briefing. Use of such rates is unnecessary given
that the district court’s findings are not clearly erroneous
using the figures contained in the parties’ joint statement of
facts.   It is not dispositive that other reasonable ways to
calculate the loss or gain may exist; we review only the
propriety of the district court’s calculation.



                                            4
             Lastly, Collins contends that the district court acted

substantively       unreasonably     in       departing      upwardly         from    the

advisory Guidelines range of imprisonment.                       The district court

provided a cogent explanation of adequate reasons to justify

Collins’s forty-two month sentence.               In light of the deference

due   to    the    district     court’s    sentence,        we    do    not    find   it

unreasonable under a totality of the circumstances.

             We    therefore     affirm    Collins’s        sentence.          We    deny

Collins’s motion seeking leave to file a pro se supplemental

brief.      We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented         in   the    materials

before     the    court   and   argument      would   not    aid       the    decisional

process.

                                                                                AFFIRMED




                                          5